            Case 2:20-cv-01483-JP Document 13 Filed 03/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KLEVINA K. DAJTI,                                 :                 CIVIL ACTION
on behalf of herself and all others similarly     :
situated                                          :
                                                  :
       v.                                         :
                                                  :
PENN COMMUNITY BANK                               :                 NO. 20-1483

                                                ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of Defendant Penn

Community Bank’s (“PCB”) Motion to Dismiss (Docket No. 7), and all documents filed in

connection therewith, and for the reasons stated in the accompanying Memorandum, IT IS

HEREBY ORDERED that PCB’s Motion is DENIED. PCB shall file an Answer to the

Complaint no later than April 15, 2021.



                                                      BY THE COURT:



                                                      /s/ John R. Padova
                                                      John R. Padova, J.
